       Case 4:20-cv-00477-MW-MJF Document 6 Filed 01/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GEORGE LORENZO JOHNSON,

             Plaintiff,
v.                                             Case No.: 4:20cv477-MW/MJF

DILLON SMITH, et al.,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are DISMISSED

without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1) for maliciousness and abuse

of judicial process.” The Clerk shall close the file.

      SO ORDERED on January 19, 2021.
                                        s/Mark E. Walker
                                        Chief United States District Judge
